869 F.2d 542
NORTHWEST FOOD PROCESSORS ASSOCIATION, a nonprofitassociation;  Tualatin Valley Fruit Marketing, Inc., anOregon corporation;  American Frozen Food Institute, anon-profit association;  James M. Love,Plaintiffs-Appellants-Cross-Appellees,andDave Frohnmayer, Attorney General for the State of Oregon,on behalf of the People of the State of Oregon,Plaintiff-Intervenor,v.William K. REILLY*, Administrator, Defendant-Appellee,David Alvarez;  Alicia Prieto;  Cristina Esquivel, etal.;  National Coalition Against the Misuse of Pesticides;Northwest Coalition Against Pesticides;  Natural ResourcesDefense Council;  United Farmworkers Union of WashingtonState;  Pineros Y Campesinos Unidos Del Noroeste, Inc.,Defendants-Intervenors-Appellees-Cross-Appellants.AMERICAN FROZEN FOOD INSTITUTE, a nonprofit association, Petitioners,v.UNITED STATES ENVIRONMENTAL PROTECTION AGENCY;  William K.Reilly*, Administrator, Respondents.
Nos. 88-4339, 88-4389 and 88-7216.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 9, 1989.Decided March 20, 1989.

Susan K. Eggum, McEwen, Gisvold, Rankin & Stewart, Portland, Or., for plaintiffs-appellants-cross-appellees.
Eileen T. McDonough, U.S. Dept. of Justice, Washington, D.C., for defendant-appellee.
Victor M. Sher, Sierra Club Legal Defense Fund, Seattle, Wash., for defendants-intervenors-appellees-cross-appellants.
Appeal from the United States District Court for the District of Oregon;  James A. Redden, District Judge, Presiding.
Petition for Review of a Decision of the United States Environmental Protection Agency.
Before SKOPIL, CANBY and THOMPSON, Circuit Judges.

ORDER

1
This court has jurisdiction in this case to review the final order of the Administrator of the Environmental Agency filed June 10, 1988 canceling registrations of products containing dinoseb and permitting the use of existing stocks.  7 U.S.C. Sec. 136n(b).


2
The petition for review is granted.  The final order of the EPA Administrator filed June 10, 1988 canceling registrations of products containing dinoseb and permitting the use of existing stocks, subject to the restrictions and conditions of such order, is AFFIRMED in its entirety.


3
The motion of defendants-intervenors-cross-appellants for an injunction pending appeal is DENIED.


4
This order is filed at this time because of the particular need to decide this case promptly.  A formal opinion will be prepared and filed at a later date.



*
 William K. Reilly is substituted for his predecessor, Lee M. Thomas, as Administrator.  Fed.R.App.P. 43(c)(1)